On March 27, 1998, the Defendant’s prior deferred sentence was revoked and he was sentenced to a term of twenty (20) years in the Montana State Prison. It is the recommendation of the Court that prior to the Defendant becoming eligible for parole or early release that the Defendant shall successfully complete the sex offender treatment program at the Montana State Prison. The Defendant shall register as a sexual offender, pursuant to Section 46-23-505, and 46-23-506, MCA. Further, the Defendant shall provide a blood sample to be used for DNA testing, pursuant to Section 44-6-103, MCA. Due to the Defendant’s failure to comply with the terms and conditions of his deferred sentence while under the supervision of the Department of Probation and Parole, the Court finds that he is not entitled to receive, and shall not receive, credit for any elapsed time between the date of his conviction and the date of this Order, except for one hundred ninety-six (196) days jail time which he previously served.
On August 13,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mark McLaverty. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the *68sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 13th day of August, 1998.
DATED this 1st day of September, 1998.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeff Langton and Alt. Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Mark McLaverty for representing Ray Lee Benjamin in this matter.